By the Court.

Benning J.
delivering the opinion.
The questions in this case depend on whether, the award was valid. If it was valid, it was a bar to the bill.
*250But we think, that it was not valid.
The submission was to three persons, the award was made by only two of them, the' third protesting against it And it is a general principle, that a power to three, cannot be executed by two. This principle extends to the case of arbitrators. Rus. Arb. 208.
The Act of 1856, as to arbitrations, does not change, or touch, this principle. The fact, therefore, that this arbitration, was under that Act, can make no difference. Acts of 1856, 222.
We think, then, that the award was no bar to the bill, and .therefore, that the Court was right in overruling the motion.
Judgment affirmed.